DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 RCE Acknowledgement 
The Applicant’s ‘Request for Continued Examination’ (RCE) dated 25 March 2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection Office Action (OA).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action (OA) has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 03/25/2021 has been entered.         

 Status of Claims 
Claims 1-3 & 5-20 are pending in this instant application per the RCE of 03/25/2021 that includes claim amendments and remarks filed by the Applicant, wherein Claims 1, 12 and 17 are three independent claims reciting method, system and computer-readable storage medium claims with Claims 2-11, 13-16 and 18-20 dependent on said three independent claims respectively.  Said RCE’s claim amendments have amended Claims 1, 12 &16-17;  while Claim 4 continues to be shown as cancelled.                  

Accordingly, amended Claims 1-3 & 5-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:         
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-3 & 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 12 and 17 are independent method, system and computer-readable storage medium claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1: YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations about extracting a personal identifying information from an identification document image received from a mobile computing Step 2A1-YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of computing a confidence score of said personal identifying information, and comparing if said confidence score meets or exceeds a threshold.  These elements are considered extra-solution activities.  The devices and computers in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of processing data (including computing a confidence score of said personal identifying information, and comparing if said confidence score meets or exceeds a threshold).  These generic processors are no more than mere instructions to apply the exception using generic computer and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer and/or component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or component/s over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of computing a confidence score of said personal identifying information, and comparing if said confidence score meets or exceeds a threshold, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors (see for example para [0062] that states --- “processing device 502 may be provided by one or more general-purpose processing devices”); and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, US 2020/ 0110795 filed by Gupta et al. in paras [0049]-[0050]/FIG. 2 teaches the concept of computing a confidence score of said personal identifying information, and comparing if said confidence score meets or 1.   Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including system Claim 12 and computer-readable storage medium Claim 17.  Furthermore, the dependent method claims 2-3/5-11 do not resolve the issues raised in the independent Claim 1.  Accordingly, dependent system Claims 13-16 and dependent computer-readable storage medium Claims 18-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.            
Therefore, said Claims 1-3 & 5-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.               

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-3 & 5-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 03/25/2021 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)               

Exemplary Analysis for Rejection of Claims 1-3/5-11 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2019/ 0298786 filed by Nepomniachtchi (hereinafter “Nepomniachtchi”) in view of US 2019/ 0163962 filed by Chan et al. (hereinafter “Chan”), and further in view of Pub. No. US 2016/ 0110810 filed by Ashok et al. (hereinafter “Ashok”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep 
them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.                



With respect to Claim 1, Nepomniachtchi teaches ---        
1.    A method, comprising:        
receiving, by a computer system, an identification document image produced by a mobile communication device;            
extracting, from the identification document image, a first personal identifying information item;            
(see at least:   Nepomniachtchi Abstract and Summary in paras [0007]-[0010];  & para [0078]/FIG. 1 about {“The mobile device 102 will include an image capture device (not shown), such as a digital camera or a portable scanning device, that uses an image sensor to capture an image of a document.  The mobile device 102 is connected with a remote server 104 over the communications network so that the mobile device 102 can transmit captured images or extracted data to the remote server 104.  In one embodiment, the remote server 104 may send information to the mobile device 102 (and specifically an application running on the mobile device) regarding the parameters that should be measured and the values of the thresholds required to capture an image of a DL.  The mobile device 102 or the remote server 104 may perform image processing and data extraction steps, as will be described in further detail below, in order to improve the image quality and identify content from the driver's license.”}; & para [0087]/FIG. 2 about {“In step S210, the user may use the image capture device on the mobile device to take one or more pictures of one or more documents or objects needed for initiating and submitting the insurance claim.  The user may take a picture of an automobile insurance card (AIC), personal identification card such as a driver's license, VIN, vehicle registration card, license plate, police report, repair estimates and invoices, etc.  The images will be used to extract information needed for the claim (step S212), such as the names and contact information of the involved parties, the vehicles or other property that were damaged, time and location information of the incident that led to the claim, cost estimates and amounts for repairing the damaged property, etc.  The vehicle information may be obtained from several different documents and locations which can be captured by an image capture device on the mobile device, including an insurance card, a vehicle registration card or a vehicle identification number (VIN) on the vehicle itself.  If the mobile device captures an image of the insurance card, registration paper or VIN, the image will be 


Nepomniachtchi teaches ---         
computing a confidence score of the first personal identifying information item;         
(see at least:   Nepomniachtchi ibidem;  and para [0367] about {“FIG. 43 is a flow chart of a method for executing a Code Line 


Nepomniachtchi teaches ---      
responsive to determining that the confidence score meets or exceeds a confidence threshold, (creating a customer profile for a person identified by an identification document) represented by the identification document image, wherein the customer profile comprises the first personal identifying information item;   and        
(see at least:   Nepomniachtchi ibidem;  and see citations above)     

Nepomniachtchi teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘creating a customer profile for a person identified by an identification document’.  However, Chan teaches it explicitly.            
(see at least:   Chan Abstract and Summary in para [0003];  and Abstract teaches about {“In an approach to establishing personal identity using multiple sub-optimal images, a method includes receiving a set of sub-optimal input images, identifying a first and a second user feature in the set of sub-optimal input images, and determining a confidence score of the user features 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Nepomniachtchi with the teachings of Chan. The motivation to combine these references would be to fulfill a need for obtaining information from a driver's license (i.e., image) for use in an electronic transaction (see para [0006] of Nepomniachtchi), and to provide computer vision that aims for computers to analyze, extract, and interpret contents of images and videos for applications such as face detection and visual authentication for computer users (see para [0002] of Chan).       


Nepomniachtchi and Chan teach ---       
supplying the customer profile to (a financial account creation workflow).           
(see at least:   Nepomniachtchi ibidem;  and see citations above)     
(see at least:   Chan ibidem;  and see citations above)  

Nepomniachtchi and Chan teach as disclosed above, but they may not explicitly disclose about ‘a financial account creation workflow’.  However, Ashok teaches it 
explicitly.            
(see at least:   Ashok Abstract and Summary in paras [0005]-[0017];  and para [0006] about {“The first server computing device retrieves user profile data associated with an account owner of one or more financial accounts.  The first server computing device generates a research request based on the user profile data and the user query data.”}; & para [0010] about {“In some embodiments, the user profile data includes one or more of financial account position data, an investment goal, an area of interest, a customer service level, an investment type preference indication, and a risk tolerance.”}; & para [0016] about {“The first server computing device retrieves user profile data associated with an account owner of one or more financial accounts. The first server computing device determines an impact to the value of an investment portfolio owned by the account owner based on the impacted investment vehicle discussed in the one or more items of research data.”}; & para [0056] about {“The proprietary information store 120 can also include user profile data associated with an account owner of one or more financial 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Nepomniachtchi and Chan with the teachings of Ashok. The motivation to combine these references would be to fulfill a need for obtaining information from a driver's license (i.e., image) for use in an electronic transaction (see para [0006] of Nepomniachtchi), and to provide computer vision that aims for computers to analyze, extract, and interpret contents of images and videos for applications such as face detection and visual authentication for computer users (see para [0002] of Chan), and to provide the ability to research systems to blend contextual information from an account owner's investment portfolio or preferences to provide search results better tailored to the account owner (see para [0002] of Ashok).             




Nepomniachtchi, Chan and Ashok teach ---           
[[ responsive to successfully validating the first personal identifying information item against a second personal identifying information item extracted from an external information source, incrementing the confidence score by a predetermined value reflecting a relative importance of the first personal identifying information item to a customer profile;                
(see at least:   Nepomniachtchi ibidem; and see citations above; & para [0390] about {“According to an embodiment, a code-line validation technique can be used to locate and read the data from the bi-tonal image of in steps 4310 and 4315.  One or more fields may be embedded into a code-line.  In some embodiments, the code-line characters may be cross-checked against fields recognized in other parts of the document.  In the event that a particular field is different from a known corresponding value in the code line, the value in the code line may be selected over the field value due to the relative difference in the 
reliabilities of reading the code line versus reading the field value.”};  & para [0391] about {“According to an embodiment, a cross-validation technique can be used where multiple bi-tonal images of the same document have been captured, and one or more OCR techniques are applied the each of the bi-tonal images (such as by any of the techniques described above).  The results from the one or more OCR technique from one bi-tonal image can be compared to the results of OCR techniques applied one or more other bitonal images in order to cross-validate the field data extracted from the images.  If conflicting results are found, a set of results having a higher confidence value can be selected to be used for document image processing.”};  which together are the same as claimed limitations above to include ‘successfully validating’)      
(see at least:   Chan ibidem;  and see citations above to include for ‘creating a customer profile for a person identified by an identification document’; & para [0017] about {“User interface 112 provides an interface to social media sources 118 for a user of mobile device 110.  In some embodiments of the present invention, user interface 112 may be a graphical user interface (GUI) or a web user interface (WUI) and can display text, documents, web browser windows, user  options, application interfaces, instructions for operation, and include the AND para [0037] about {“Processing continues at operation 315, where user identification matches a user by determining the combined confidence score is higher than or equal to a threshold.  In some embodiments of the present invention, the threshold may be a predetermined threshold or an adjustable threshold based on machine learning patterns.  If the combined threshold is higher than or equal to the threshold (operation 320, "yes" branch), processing continues at operation 325, where user identification program 106 receives the matched user profile.  In some embodiments, user identification program 106 receives a user profile ID for the matched user profile.  In our exemplary embodiment, the predetermined threshold is 0.7 and the combined confidence score is equal to the predetermined threshold (0.7).  Therefore, user identification program 106 receives the user profile for Ben.  If the combined threshold is not higher than or equal to the threshold (operation 320, "no" branch), processing continues at operation 330, where user identification program 106 may generate a temporary user profile for future matching of the user.  In other embodiments, user identification program 106 may select a new temporary profile to match a user based on multiple sub-optimal images.”}; & para [0041] about {“In some embodiments of the present invention, if a profile matches the user with high confidence score, that profile can be used for commercial purposes.  For example, targeted push advertisement or other marketing strategies (e.g., coupons) can be directed to the mobile device of the user while the user is walking in a supermarket.  In addition, based on the pushing of advertisement and corresponding action by the user (e.g., the user checks the smart phone, or the user clicks on accept or decline), the confidence score can be updated. For incrementing the confidence score by a predetermined value reflecting a relative importance of the first personal identifying information item to a customer profile’)       
(see at least:   Ashok ibidem;  and see citations above; & para [0134] about {“The research data ingest module 128a and research data retrieval module 128b can each include a parsing function (e.g., Datasift platform) for processing (e.g., filtering, metadata extracting, text extracting, metadata tagging, categorizing, validating) the incoming research data and storing it in a formatted data structure for analysis by the research analytics module 128c.  For example, news articles may include metadata (e.g., title, publication date, author's name) that can be extracted and stored in the data structure for improved processing by the module 128c.  As described above, the QAS 122 can also provide a data structure comprising an identifier for each impacted investment vehicle that is discussed in a particular item of research data and a corresponding impact indication indicating whether the impact to the investment vehicle is predicted or realized, and whether the impact is an increase in a value, a decrease in a value, or a substantially unchanging value of the investment vehicle.”};  AND para [0014] about {“In some embodiments, the first server computing device sanitizes the user query data before generating the research request.  In some embodiments, the step of sanitizing includes the first server computing device removing one or more of a financial account number and personally identifiable information 
of the account owner from the user query data.”}; & Claim 22; AND para [0103] about {“In determining the second weight value, the response analysis module 108d analyzes each item of research data and its metadata.  As described above, the metadata related to each item of research data can include the publication date of the item of research data.  It can be useful to know an age 
and useful for months.”};  which together are the same as claimed limitations above to include ‘validating’)                                                                                                                                                                                                                                                                                                                                                                                                                   




Dependent Claims 2 & 5-11 are rejected under 35 USC 103 as unpatentable over Nepomniachtchi in view of Chan and Ashok as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Nepomniachtchi, Chan and Ashok teach ---          
2.    The method of claim 1, further comprising:          
creating, using the customer profile, a financial account for the person identified by the identification document.       
(see at least:   Nepomniachtchi ibidem; and see citations above) 
(see at least:   Chan ibidem;  and see citations above)    




With respect to Claim 5, Nepomniachtchi, Chan and Ashok teach ---          
5.    The method of claim 1, wherein computing the confidence score of the personal identifying information item further comprises:             
adjusting the confidence score by a value indicative of outcome of validation of the personal identifying information item against a list of participants of a specified event.      
(see at least:   Nepomniachtchi ibidem; and see citations above) 
(see at least:   Chan ibidem;  and see citations above)    
(see at least:   Ashok ibidem;  and see citations above; & paras  [0047]-[0048] about {“API 118a in the VRA 102 and API 118b in the QAS 122 facilitate communications and data exchanges between the two server computing devices.  API 118 specifies a common data format and provides a device and software platform agnostic interface for facilitating the interaction between the modules 108 in the VRA 102 and the modules 128 in the QAS 122.  In some embodiments, API 118 specifies a software library including specifications for routines, data structures, classes, and variables for interacting between the modules 108 and the modules 128.”}......{“As shown in FIG. 1, the QAS 122 is coupled to information sources 130.  The information sources 130 include numerous sources of data that can be used for research.”}; which together are the same as claimed limitations above)       



With respect to Claim 6, Nepomniachtchi, Chan and Ashok teach ---          
6.    The method of claim 1, wherein computing the confidence score of the personal 
identifying information item further comprises:       
adjusting the confidence score by a value indicative of outcome of validation of the personal identifying information item against a customer interaction report.       
(see at least:   Nepomniachtchi ibidem; and see citations above; & para [0086] about {“FIG. 2 illustrates a method submitting an insurance claim using images captured by the mobile device, in accordance with one embodiment of the invention.  In a first step S202, an application on the mobile device is launched by the user.  The application may be a software application or a combination of software and hardware.  As shown in FIG. 3B, the user may be presented with a menu 300 on the mobile device screen with numerous options relating to their insurance policy when launching the application.  In step S204, the user selects 
(see at least:   Chan ibidem;  and see citations above)    
(see at least:   Ashok ibidem;  and see citations above; & para [0157] about {“To provide for interaction with a user, the above described techniques can be implemented on a computer in communication with a display device, e.g., a CRT (cathode ray tube), plasma, or LCD (liquid crystal display) monitor, for displaying information to the user and a keyboard and a pointing device, e.g., a mouse, a trackball, a touchpad, or a motion sensor, by which the user can provide input to the computer (e.g., interact with a user interface element).  Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, and/or tactile input.”};  which together are the same as claimed limitations above)    



With respect to Claim 7, Nepomniachtchi, Chan and Ashok teach ---          
7.    The method of claim 1, wherein computing the confidence score of the personal identifying information item further comprises:           
computing a first scoring factor by comparing a geo location tag associated with the identification document image and a geolocation of a venue of a specified event;     
(see at least:   Nepomniachtchi ibidem; and see citations above) 
(see at least:   Chan ibidem;  and see citations above; & para [0018] about {“Mobile device 110 may also provide mobile sensors 114 useful to identify users.  Mobile sensors 114 may include cameras, global position system (GPS) sensors, and near-field communication sensors, among others.”};  which together are the same as claimed limitations above)       
(see at least:   Ashok ibidem;  and see citations above; & para [0038] about {“GPS client 112e can include software code or application code configured to provide location information about the client device 106 to the VRA 102. In some embodiments, 


Nepomniachtchi, Chan and Ashok teach ---      
computing a second scoring factor by comparing a timestamp of the identification document image and a schedule of the specified event;   and       
(see at least:   Nepomniachtchi ibidem; and see citations above) 
(see at least:   Chan ibidem;  and see citations above)    
(see at least:   Ashok ibidem;  and see citations above to include para [0038] for location and time information, & para [0064] for time of day and duration of time; & para [0071] about {“GPS 112e client can provide location and time information about the client device 106 to the VRA 102. In some embodiments, the time information can be used to determine the duration of 


Nepomniachtchi, Chan and Ashok teach ---      
adjusting the confidence score by a value indicative of a combination of the first scoring factor and the second scoring factor.          
(see at least:   Nepomniachtchi ibidem; and see citations above) 
(see at least:   Chan ibidem;  and see citations above;  & para [0003] about {“The method may also include one or more processors identifying a first user feature and a second user feature in the set of sub-optimal input images, determining a confidence score of the first user feature based on the first user feature, and determining a confidence score of the second user feature based on the second user feature.  The method may additionally include one or more processors determining a combined confidence score based on the confidence score of the first user feature and the confidence score of the second user feature and determining whether features match a user”};  which together are the same as claimed limitations above)    
(see at least:   Ashok ibidem;  and see citations above)     



With respect to Claim 8, Nepomniachtchi, Chan and Ashok teach ---          
8.    The method of claim 1, wherein computing the confidence score of the personal identifying information item further comprises:
determining, using an external information source, a residence address associated with the person identified by the identification document;   and             
adjusting the confidence score by a value indicative of outcome of comparing a geolocation tag associated with the identification document image and a geolocation of the residence address.              
(see at least:   Nepomniachtchi ibidem; and see citations above; & para [0004] about {“A large reason for the popularity of the DL is the information that it contains.  A DL usually contains at least the owner's name, picture, address, date of birth, and a license number, with some DLs also containing a phone number, signature and physical description of the owner (eye and hair color, weight, height).  This information is invaluable when the identity of the owner needs to be verified.”};  which together are the same as claimed limitations above to include ‘a residence address’ and ‘a geolocation of the residence address’)  

other similar information).”};  which together are the same as claimed limitations above to include ‘a residence address’ and ‘a geolocation of the residence address’)      
(see at least:   Ashok ibidem;  and see citations above; & para [0071] about {“In some embodiments, the time information can be used to determine the duration of time the client device 106 has remained at a particular location.  In some embodiments, the location information is a closest identifiable address to the client device 106.”};  which together are the same as claimed limitations above to include ‘a residence address’ and ‘a geolocation of the residence address’)    



With respect to Claim 9, Nepomniachtchi, Chan and Ashok teach ---          
9.    The method of claim 1, wherein computing the confidence score of the personal identifying information item further comprises:          
determining, using an external information source, a residence address associated with a communication service subscriber identifier associated with a communication device that produced the identification document image;   and       
adjusting the confidence score by a value indicative of outcome of comparing geolocation tag associated with the identification document image and the geolocation of the residence address.                   
(see at least:   Nepomniachtchi ibidem; and see citations above) 
(see at least:   Chan ibidem; and see citations above to include those in Claim 4 for ‘an external information source’; & FIG. 5/ para [0049] about {“Communications unit 510, in these examples, provides for communications with other data processing systems or devices, including resources of distributed data processing environment 100.  In these examples, communications unit 510 includes one or more network interface cards.  Communications unit 510 may provide communications through the use of either or both physical and wireless communications links.  User 
(see at least:   Ashok ibidem;  and see citations above)     



With respect to Claim 10, Nepomniachtchi, Chan and Ashok teach ---          
10.    The method of claim 1, further comprising:          
adjusting the confidence threshold based on validating account creation data of a plurality of financial accounts.                
(see at least:   Nepomniachtchi ibidem; and see citations above; & para [0367] about {“According to an embodiment, a code line recognition engine is then applied to identify the code line and to compute character-level and overall confidence values for the image (step 3970).  These confidences can then be normalized to the 0-1000 scale used by the mobile IQA tests where 1000 means high quality and 0 means poor code line quality.  The confidence level is then returned (step 3975).  As described above, the test result value is provided to the test execution unit 2130 where the test result value can be compared to a threshold value associated with the test.”};  & para [0390] about {“According to an embodiment, a code-line validation technique can be used to locate and read the data from the bi-tonal image of in steps 4310 and 4315.  One or more fields may be embedded into a code-line.  In some embodiments, the code-line characters may be cross-checked against fields recognized in other parts of the document.  In the event that a particular field is different from a known corresponding value in the code line, the value in the code line may be selected over the field value due to the relative difference in the reliabilities of reading the code line versus reading the field value.”};  which together are the same as claimed limitations above)     
(see at least:   Chan ibidem;  and see citations above; & para [0037] about {“Processing continues at operation 315, where user identification matches a user by determining the combined confidence score is higher than or equal to a threshold.  In some embodiments of the present invention, the threshold may be a predetermined threshold or an adjustable threshold based on machine learning patterns.  If the combined threshold is higher than or equal to the threshold (operation 320, "yes" branch), processing continues at operation 325, where user identification 
(see at least:   Ashok ibidem;  and see citations above)     



With respect to Claim 11, Nepomniachtchi, Chan and Ashok teach ---          
11.    The method of claim 1, further comprising:             
responsive to determining that the confidence score fails to meet the confidence threshold, creating a partial customer profile for a person identified by the identification document, wherein the partial customer profile comprises the personal identifying information item;   and           
supplying the partial customer profile to a to a customer information collection workflow.   
(see at least:   Nepomniachtchi ibidem; and see citations above;  & para [0367] about {“According to an embodiment, a code line recognition engine is then applied to identify the code line and to compute character-level and overall confidence values for the image (step 3970).  These confidences can then be normalized to the 0-1000 scale used by the mobile IQA tests where 1000 means high quality and 0 means poor code line quality.  The confidence level is then returned (step 3975).  As described above, the test result value is provided to the test execution unit 2130 where the test result value can be compared to a threshold value associated with the test.  If the test result value falls below the threshold associated with the test, detailed test result messages can be retrieved from the test result message data store 136 and provided to the user to indicate why the test failed and what might be done to remedy the test.  For example, the user may simply need to retake the image to adjust for geometrical or other factors, such as poor lighting or a shadowed document.  In some instances, the user may not be able to correct the errors.  For example, if the code line on the document is damaged or incomplete and the document will continue to fail the test even if the image were retaken.”};  which are together the same as claimed limitations above)     
(see at least:   Chan ibidem;  and see citations above)    
(see at least:   Ashok ibidem;  and see citations above)     




Dependent Claim 3 is rejected under 35 USC 103 as unpatentable over Nepomniachtchi in view of Chan and Ashok as applied to the rejection of Claims 1-2 & 

With respect to Claim 3, Nepomniachtchi, Chan and Ashok teach ---          
3.    The method of claim 1, wherein creating the customer profile further comprises:    
(visually representing) the personal identifying information item (via a graphical user interface (GUI));   and      
(see at least:   Nepomniachtchi ibidem; and see citations above) 
(see at least:   Chan ibidem;  and see citations above)    
(see at least:   Ashok ibidem;  and see citations above)     

Nepomniachtchi, Chan and Ashok teach as disclosed above, but they may not explicitly teach ‘visually representing …… via a graphical user interface (GUI)’.  However, Conway teaches it explicitly.         
(see at least:   Conway Abstract and Summary in paras ;  and para [0118] about {“FIG. 29 illustrates an exemplary GUI related to a call overview for calls selected from the calls identified in FIG. 28 as posing a relationship risk.” ...... “The call overview GUI may provide such information as the call type (e.g., claims--denied), the CSR name, the CSR's group, the client, the date of the call, the duration of the call, the recording server (e.g., stereo recording, mono VoIP recording, etc.), call identification number, the call direction (i.e., in-bound call or out-bound call), the customer phone number, the gender of the CSR, the gender of the customer, or the personality type of the customer, or any combination thereof, or any other suitable information.” ......“FIG. 29 also illustrates an audio-visual display window, wherein a user may select for playback an audio-visual presentation that provides a summary of the information provided textually in the GUI display, and explains its importance and business relevance.”}; & para [0119] about {“FIG. 30 illustrates a GUI display that provides additional details related to the selected call.” ...... “Also provided in the GUI display of FIG. 30 are individual call segments (e.g., segments 1-6) where a user may listen to the individual distress segments of the call.  Additionally, the GUI display of FIG. 30 may provide an audio-visual presentation that a user may play back which summarizes the textual data provided to the user, as well as explains its importance and business relevance.”}; & paras [0121]-[0122] about {“FIG. 32 illustrates a customer detail GUI display related to customer personality.  In the exemplary display, the customer has been classified as an 


Nepomniachtchi, Chan, Ashok and Conway teach ---          
receiving, via the GUI, a user input confirming validity of the personal identifying information item.           
(see at least:   Nepomniachtchi ibidem; and see citations above) 
(see at least:   Chan ibidem;  and see citations above)    
(see at least:   Ashok ibidem;  and see citations above)     
(see at least:   Conway ibidem;  and see citations above to include those for ‘visually representing ...... via a graphical user interface (GUI)’)     




With respect to Claims 12-16, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-3 & 5-11 as described above using cited references of Nepomniachtchi, Chan, Ashok and Conway, because the limitations of these system Claims 12-16 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-3 & 5-11 as described above.                


With respect to Claims 17-20, the limitations of these non-transitory computer-readable storage medium claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-3 & 5-11 as described above using cited references of Nepomniachtchi, Chan, Ashok and Conway, because the limitations of these non-transitory computer-readable storage medium Claims 17-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-3 & 5-11 as described above.                

 Response to Arguments 
Applicant's remarks and claim amendments dated 25 MARCH 2021 with respect to the rejection of amended Claims 1-3 & 5-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-3 & 5-20, as described above, is being maintained herein with some modifications in this Office Action, where needed to by adding citations from already used references that have been added in response to the Applicant’s latest RCE claim amendments (of 03/25/2021).               

In response to the Applicant’s RCE arguments of 03/25/2021 against the rejection of claims under 35 USC 101 based on the latest claim amendments, Examiner respectfully disagrees.  Examiner notes that the steps in claims don’t recite how this invention extracts the information from the document image (e.g., a person can clearly read the information from the image), and the same rationale applies also to the geo tag information; and thus, they don’t overcome the 101 rejection.             

In response to the Applicant’s previous arguments against the rejection of claims under 35 USC 101 based on the latest claim amendments, Examiner respectfully disagrees.  The Applicant has, furthermore, argued as a conclusion that {“the claim limitation of "supplying the customer profile to a financial account creation workflow" (independent claim 1) and "create, using the customer profile, a financial account for the person identified by the identification document" (independent claims 12 and 17) are clearly directed to practical applications of the claimed methods and/or systems.”}, and Examiner does not agree with this conclusion.  Additionally, Examiner determines that these elements do not integrate the exception into a practical application because these elements are generic computer components “recited at a high level of generality” and “accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the A financial institution may provide various online applications (e.g., a web-based application or a downloadable smartphone application) that may be employed by existing and potential customers for performing various financial account management operations and/or financial transactions. In particular, a financial institution may provide an online application for new customer enrollment.”} as well as in para [00014] further states about it (“financial account”) and “account creation workflow” as follows --- {“The account creation workflow may, upon successfully performing necessary verification operations (e.g., based on know your customer (KYC) requirements), create a new financial account and notify the customer (e.g., via the online application, electronic mail message, automated voice notification over a telephone network, etc.).”};  and Examiner notes that both of these paragraphs of the Applicant’s Specification merely recite the use of generic computer processors on a network to implement the otherwise abstract process on a computer server, to store customer application data, and to transmit and receive application data regarding a financial account.            

In response to the Applicant’s RCE arguments of 03/25/2021 against the rejection of claims under 35 USC 103 based on the latest claim amendments, Examiner respectfully disagrees.  Examiner notes that citations have been added from previously used references in response to the Applicant’s latest RCE claim amendments (added on 03/25/2021).              

In response to the Applicant’s previous arguments against the rejection of claims under 35 USC 103 based on the latest claim amendments, Examiner respectfully disagrees.  The Applicant has argued that {“at least fail to teach or even suggest "adjusting the confidence score by a value indicative of outcome of validation of the first personal identifying information item against a second personal identifying information item extracted from an external information source," as recited by amended claim 1.”};  and Examiner does not agree.  In addition, Examiner notes that more citations from previous cited references have been added to reject this newly added claim amendment (see Pages 14-17 above).          

Examiner reminds the Applicant that patents are written by and for skilled artisans;  see Vivid Technologies, Inc. v. American Science and Engineering, Inc., 200 F.3d 795, 804, 53 USPQ2d 1289, 1295 (Fed. Cir. 1999) ("patents are written by and for skilled artisans").  Thus, Examiner therefore starts with a presumption that the Applicant is a skilled artisan, who possesses at least ordinary skill in the art.  Consequently, it is the Examiner's position that because the patent references of record are directed to those with ordinary skill in this art;  and thus, these references are clear, explicit, and specific as to what they teach.         

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) 

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.            

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 

8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic 

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                  

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         


/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gupta’s teachings at least include ---  {“An example of verification is determining that the identified associations are valid by comparing the computed confidence score of the association with a threshold confidence score at a category level.  For instance, the verification is when the confidence score exceeds a threshold value. …… For example, name and identifying information is to be contained in an entity category "personal information" that contains elements associated input categories such as address and mailing address.”}.